* Motion for rehearing denied, with $25 costs, on December 8, 1942.
Action begun December 23, 1941, by Carl Linden, Arthur Anderson, and C. A. Taylor, as taxpayers and residents of Burnett county, to enjoin C. A. Babcock, as director of the county pension department, and Erick Olson, W. E. Thompson, and August Peterson, as members of the county pension department, and Herman Peterson, Cyrus Atkinson, and Ashley Champine, as members of the county welfare department, from entering into any contract with the board of trustees of the village of Webster for housing the pension department in the village hall in said village of Webster, and from removing such office from the county seat of Burnett county.
Plaintiffs seek a permanent injunction restraining the defendants from acting in accordance with a resolution of the board of supervisors of said county authorizing the removal *Page 210 
of such pension office, books, records, and equipment to a designated office in the village of Webster.
There was a motion to vacate the temporary injunction. Upon the hearing, the complaint and certain affidavits were presented by plaintiffs to which the defendants responded by verified answer.  The defendants' motion to vacate the temporary restraining order was granted.  From the order accordingly entered, plaintiffs appeal.
The appellants insist that all county officials are to have their offices at the county seat, but with the exception of the officers named in sec. 59.14 (1), Stats., that has not been the custom; as the statute does not require the office in question to be at the county seat the ruling below was correct.  No reason appears for continuing the restraining order.  Appellants' proposition is, in effect, that the amendment of sec. 59.14 (1) by ch. 86, Laws of 1929, did not recognize that except as to those officials specifically named in sec. 59.14 (1) the county board had the power, based on sec. 59.07, to determine where county offices should be.  In amending sec. 59.14 (1) by ch. 86, Laws of 1929, the distinction was recognized as existing between the named officials and others.  The part of the section referring to sheriff, clerk of the circuit court, etc., is related to the offices of those officials and fixes them at the county seat.  The further provision is applicable to other "elective or appointive county officials" whom the county board also may require to keep their offices at the county seat.  This law now accommodates the developments *Page 211 
of county needs, making it possible to co-ordinate certain agencies and locate them where the demands upon them can be met most efficiently.  That the legislature did not intend a change in an existing practice except as the county board desired is evidenced by the fact that they phrased the amendment in permissive terms.
There would be no meaning to ascribe to the words written into sec. 59.14 (1), Stats., by ch. 86, Laws of 1929, unless it was the intention of the legislature that officers other than the sheriff, the clerk of the circuit court, the register of deeds, county treasurer, register of probate, and county clerk were from time to time to be permitted to have their offices at such places as met with the approval of the county board.
By the Court. — Order affirmed.